(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

      CUOZZO SPEED TECHNOLOGIES, LLC v. LEE, 

        UNDER SECRETARY OF COMMERCE FOR

      INTELLECTUAL PROPERTY AND DIRECTOR, 

          PATENT AND TRADEMARK OFFICE


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE FEDERAL CIRCUIT

       No. 15–446.      Argued April 25, 2016—Decided June 20, 2016
The Leahy-Smith America Invents Act creates an agency procedure
  called “inter partes review” that allows a third party to ask the U. S.
  Patent and Trademark Office to reexamine the claims in an already-
  issued patent and to cancel any claim that the agency finds to be un-
  patentable in light of prior art. The Act, as relevant here, provides
  that the Patent Office’s decision “whether to institute an inter partes
  review . . . shall be final and non-appealable,” 35 U. S. C. §314(d), and
  grants the Patent Office authority to issue “regulations . . . establish-
  ing and governing inter partes review,” §316(a)(4). A Patent Office
  regulation issued pursuant to that authority provides that, during in-
  ter partes review, a patent claim “shall be given its broadest reason-
  able construction in light of the specification of the patent in which it
  appears.” 37 CFR §42.100(b).
     In 2012, Garmin International, Inc., and Garmin USA, Inc., sought
  inter partes review of all 20 claims of a patent held by petitioner
  Cuozzo Speed Technologies, LLC, asserting, among other things, that
  claim 17 was obvious in light of three prior patents. The Patent Of-
  fice agreed to review claim 17. It also decided to reexamine claims 10
  and 14 on that same ground because it determined those claims to be
  logically linked to the obviousness challenge to claim 17. The Patent
  Office, through its Patent Trial and Appeal Board, concluded that the
  claims were obvious in light of prior art, denied for reasons of futility
  Cuozzo’s motion to amend the claims, and canceled all three claims.
     Cuozzo appealed to the Federal Circuit. Cuozzo claimed that the
2            CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                                  Syllabus

    Patent Office improperly instituted inter partes review with respect
    to claims 10 and 14, and it alleged that the Board improperly used
    the “broadest reasonable construction” standard to interpret the
    claims rather than the standard used by courts, which gives claims
    their “ordinary meaning . . . as understood by a person of skill in the
    art,” Phillips v. AWH Corp., 415 F. 3d 1303, 1314. The Federal Cir-
    cuit rejected both arguments. It reasoned that §314(d) made the Pa-
    tent Office’s decision to institute inter partes review “nonappealable,”
    and it concluded that the Patent Office’s regulation was a reasonable
    exercise of the agency’s rulemaking authority.
Held:
     1. Section 314(d) bars Cuozzo’s challenge to the Patent Office’s de-
 cision to institute inter partes review. Pp. 7–12.
        (a) The text of §314(d) expressly states that the Patent Office’s
 determinations whether to institute inter partes review “shall be fi-
 nal and nonappealable.” Moreover, construing §314(d) to permit ju-
 dicial review of the Patent Office’s preliminary decision to institute
 inter partes review undercuts the important congressional objective
 of giving the agency significant power to revisit and revise earlier pa-
 tent grants. Past practice in respect to related proceedings, including
 the predecessor to inter partes review, also supports the conclusion
 that Congress did not intend for courts to review these initial deter-
 minations. Finally, reading §314(d) as limited to interlocutory ap-
 peals would render the provision largely superfluous in light of the
 Administrative Procedure Act. Pp. 7–9.
        (b) The “strong presumption” favoring judicial review, Mach Min-
 ing, LLC v. EEOC, 575 U. S. ___, ___, is overcome here by these
 “ ‘clear and convincing’ ” indications that Congress intended to bar re-
 view, Block v. Community Nutrition Institute, 467 U. S. 340, 349.
 Given that presumption, however, the interpretation adopted here
 applies to cases in which the challenge is to the Patent Office’s de-
 termination “to initiate an inter partes review under this section,” or
 where the challenge consists of questions closely tied to the applica-
 tion and interpretation of statutes related to that determination.
 Cuozzo’s claim does not implicate a constitutional question, nor does
 it present other questions of interpretation that reach well beyond
 “this section” in terms of scope and impact. Rather, Cuozzo’s allega-
 tion that Garmin’s petition did not plead “with particularity” the
 challenge to claims 10 and 14 as required by §312 is little more than
 a challenge to the Patent Office’s conclusion under §314(a) that the
 “information presented in the petition” warranted review. Pp. 9–12.
     2. The Patent Office regulation requiring the Board to apply the
 broadest reasonable construction standard to interpret patent claims
 is a reasonable exercise of the rulemaking authority granted to the
                   Cite as: 579 U. S. ____ (2016)                    3

                              Syllabus

Patent Office by statute. Pp. 12–20.
     (a) Where a statute leaves a gap or is ambiguous, this Court typ-
ically interprets a congressional grant of rulemaking authority as giv-
ing the agency leeway to enact rules that are reasonable in light of
the text, nature, and purpose of the statute. United States v. Mead
Corp., 533 U. S. 218, 229; Chevron U. S. A. Inc. v. Natural Resources
Defense Council, Inc., 467 U. S. 837, 842–843. Here, the statute
grants the Patent Office the authority to issue regulations “governing
inter partes review,” and no statutory provision unambiguously
mandates a particular claim construction standard.
   The Patent Office’s rulemaking authority is not limited to proce-
dural regulations. Analogies to interpretations of other congressional
grants of rulemaking authority in other statutes, which themselves
do not unambiguously contain a limitation to procedural rules, can-
not magically render unambiguous the different language in the dif-
ferent statutory grant of rulemaking authority at issue.
   The nature and purpose of inter partes review does not unambigu-
ously require the Patent Office to apply one particular claim con-
struction standard. Cuozzo’s contention that the purpose of inter
partes review—to establish trial-like procedures for reviewing previ-
ously issued patents—supports the application of the ordinary mean-
ing standard ignores the fact that in other significant respects, inter
partes review is less like a judicial proceeding and more like a spe-
cialized agency proceeding. This indicates that Congress designed a
hybrid proceeding. The purpose of inter partes review is not only to
resolve patent-related disputes among parties, but also to protect the
public’s “paramount interest in seeing that patent monopolies . . . are
kept within their legitimate scope.” Precision Instrument Mfg. Co. v.
Automotive Maintenance Machinery Co., 324 U. S. 806, 816. Neither
the statute’s language, nor its purpose, nor its legislative history
suggests that Congress decided what standard should apply in inter
partes review. Pp. 12–17.
     (b) The regulation is a reasonable exercise of the Patent Office’s
rulemaking authority. The broadest reasonable construction stand-
ard helps ensure precision in drafting claims and prevents a patent
from tying up too much knowledge, which, in turn, helps members of
the public draw useful information from the disclosed invention and
understand the lawful limits of the claim. The Patent Office has used
this standard for more than 100 years and has applied it in proceed-
ings which, as here, resemble district court litigation.
     Cuozzo’s two arguments in response are unavailing. Applying
the broadest reasonable construction standard in inter partes review
is not, as Cuozzo suggests, unfair to a patent holder, who may move
to amend at least once in the review process, and who has had sever-
4            CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                                  Syllabus

    al opportunities to amend in the original application process. And
    though the application of one standard in inter partes review and an-
    other in district court proceedings may produce inconsistent out-
    comes, that structure is inherent to Congress’ regulatory design, and
    it is also consistent with past practice, as the patent system has long
    provided different tracks for the review and adjudication of patent
    claims. The Patent Office’s regulation is reasonable, and this Court
    does not decide whether a better alternative exists as a matter of pol-
    icy. Pp. 17–20.
793 F. 3d 1268, affirmed.

   BREYER, J., delivered the opinion for a unanimous Court with respect
to Parts I and III, and the opinion of the Court with respect to Part II,
in which ROBERTS, C. J., and KENNEDY, THOMAS, GINSBURG, and KAGAN,
JJ., joined. THOMAS, J., filed a concurring opinion. ALITO, J., filed an
opinion concurring in part and dissenting in part, in which SOTOMAYOR,
J., joined.
                        Cite as: 579 U. S. ____ (2016)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 15–446
                                   _________________


CUOZZO SPEED TECHNOLOGIES, LLC, PETITIONER
v. MICHELLE K. LEE, UNDER SECRETARY OF COM-
 MERCE FOR INTELLECTUAL PROPERTY AND DIR-
    ECTOR, PATENT AND TRADEMARK OFFICE
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FEDERAL CIRCUIT
                                 [June 20, 2016]

   JUSTICE BREYER delivered the opinion of the Court.
   The Leahy-Smith America Invents Act, 35 U. S. C. §100
et seq., creates a process called “inter partes review.” That
review process allows a third party to ask the U. S. Patent
and Trademark Office to reexamine the claims in an
already-issued patent and to cancel any claim that the
agency finds to be unpatentable in light of prior art. See
§102 (requiring “novel[ty]”); §103 (disqualifying claims
that are “obvious”).
   We consider two provisions of the Act. The first says:
    “No Appeal.—The determination by the Director [of
    the Patent Office] whether to institute an inter partes
    review under this section shall be final and non-
    appealable.” §314(d).
Does this provision bar a court from considering whether
the Patent Office wrongly “determin[ed] . . . to institute an
inter partes review,” ibid., when it did so on grounds not
specifically mentioned in a third party’s review request?
  The second provision grants the Patent Office the au-
2        CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                     Opinion of the Court

thority to issue
    “regulations . . . establishing and governing inter
    partes review under this chapter.” §316(a)(4).
Does this provision authorize the Patent Office to issue a
regulation stating that the agency, in inter partes review,
    “shall [construe a patent claim according to] its broad-
    est reasonable construction in light of the specification
    of the patent in which it appears”? 37 CFR §42.100(b)
    (2015).
   We conclude that the first provision, though it may not
bar consideration of a constitutional question, for example,
does bar judicial review of the kind of mine-run claim at
issue here, involving the Patent Office’s decision to insti-
tute inter partes review. We also conclude that the second
provision authorizes the Patent Office to issue the regula-
tion before us. See, e.g., United States v. Mead Corp., 533
U. S. 218, 229 (2001); Chevron U. S. A. Inc. v. Natural
Resources Defense Council, Inc., 467 U. S. 837, 842 (1984).
                              I

                             A

   An inventor obtains a patent by applying to the Patent
Office. A patent examiner with expertise in the relevant
field reviews an applicant’s patent claims, considers the
prior art, and determines whether each claim meets the
applicable patent law requirements. See, e.g., 35 U. S. C.
§§101, 102, 103, 112. Then, the examiner accepts a claim,
or rejects it and explains why. See §132(a).
   If the examiner rejects a claim, the applicant can re-
submit a narrowed (or otherwise modified) claim, which
the examiner will consider anew, measuring the new claim
against the same patent law requirements. If the exam-
iner rejects the new claim, the inventor typically has yet
another chance to respond with yet another amended
claim. Ultimately, the Patent Office makes a final deci-
                 Cite as: 579 U. S. ____ (2016)            3

                     Opinion of the Court

sion allowing or rejecting the application. The applicant
may seek judicial review of any final rejection. See
§§141(a), 145.
   For several decades, the Patent Office has also pos-
sessed the authority to reexamine—and perhaps cancel—a
patent claim that it had previously allowed. In 1980, for
example, Congress enacted a statute providing for “ex
parte reexamination.” Act to Amend the Patent and
Trademark Laws, 35 U. S. C. §301 et seq. That statute
(which remains in effect) gives “[a]ny person at any time”
the right to “file a request for reexamination” on the basis
of certain prior art “bearing on the patentability” of an
already-issued patent. §§301(a)(1), 302. If the Patent
Office concludes that the cited prior art raises “a substan-
tial new question of patentability,” the agency can reex-
amine the patent. §303(a). And that reexamination can
lead the Patent Office to cancel the patent (or some of its
claims). Alternatively, the Director of the Patent Office
can, on her “own initiative,” trigger such a proceeding.
Ibid. And, as with examination, the patent holder can
seek judicial review of an adverse final decision. §306.
   In 1999 and 2002, Congress enacted statutes that estab-
lished another, similar procedure, known as “inter partes
reexamination.” Those statutes granted third parties
greater opportunities to participate in the Patent Office’s
reexamination proceedings as well as in any appeal of a
Patent Office decision. See, e.g., American Inventors
Protection Act of 1999, §297 et seq. (2006 ed.) (superseded).
   In 2011, Congress enacted the statute before us. That
statute modifies “inter partes reexamination,” which it
now calls “inter partes review.” See H. R. Rep. No. 112–
98, pt. 1, pp. 46–47 (2011) (H. R. Rep.). Like inter partes
reexamination, any third party can ask the agency to
initiate inter partes review of a patent claim. But the new
statute has changed the standard that governs the Patent
Office’s institution of the agency’s process. Instead of
4        CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                     Opinion of the Court

requiring that a request for reexamination raise a “sub-
stantial new question of patentability,” it now requires
that a petition show “a reasonable likelihood that” the
challenger “would prevail.” Compare §312(a) (2006 ed.)
(repealed) with §314(a) (2012 ed.).
  The new statute provides a challenger with broader
participation rights. It creates within the Patent Office a
Patent Trial and Appeal Board (Board) composed of ad-
ministrative patent judges, who are patent lawyers and
former patent examiners, among others. §6. That Board
conducts the proceedings, reaches a conclusion, and sets
forth its reasons. See ibid.
  The statute sets forth time limits for completing this
review. §316(a)(11). It grants the Patent Office the au-
thority to issue rules. §316(a)(4). Like its predecessors,
the statute authorizes judicial review of a “final written
decision” canceling a patent claim. §319. And, the statute
says that the agency’s initial decision “whether to institute
an inter partes review” is “final and nonappealable.”
§314(d); compare ibid. with §§312(a), (c) (2006 ed.)
(repealed) (the “determination” that a petition for
inter partes reexamination “raise[s]” “a substantial new
question of patentability” is “final and non-appealable”),
and §303(c) (2012 ed.) (similar in respect to ex parte
reexamination).
                               B
  In 2002, Giuseppe A. Cuozzo applied for a patent cover-
ing a speedometer that will show a driver when he is
driving above the speed limit. To understand the basic
idea, think of the fact that a white speedometer needle will
look red when it passes under a translucent piece of red
glass or the equivalent (say, red cellophane). If you attach
a piece of red glass or red cellophane to a speedometer
beginning at 65 miles per hour, then, when the white
needle passes that point, it will look red. If we attach the
                  Cite as: 579 U. S. ____ (2016)            5

                      Opinion of the Court

red glass to a plate that can itself rotate, if we attach the
plate to the speedometer, if we connect the plate to a
Global Positioning System (GPS) receiver, and if we enter
onto a chip or a disk all the speed limits on all the Nation’s
roads, then the GPS can signal where the car is, the chip
or disk can signal the speed limit at that place, and the
plate can rotate to the right number on the speedometer.
Thus, if the speed limit is 35 miles per hour, then the
white speedometer needle will pass under the red plate at
35, not 65, and the driver will know if he is driving too
fast.
   In 2004, the Patent Office granted the patent. See U. S.
Patent No. 6,778,074 (Cuozzo Patent). The Appendix
contains excerpts from this patent, offering a less simpli-
fied (and more technical) description.
                              C
  Petitioner Cuozzo Speed Technologies, LLC (Cuozzo),
now holds the rights to the Cuozzo Patent. In 2012, Gar-
min International, Inc., and Garmin USA, Inc., filed a
petition seeking inter partes review of the Cuozzo Patent’s
20 claims. Garmin backed up its request by stating, for
example, that the invention described in claim 17 was
obvious in light of three prior patents, the Aumayer, Ev-
ans, and Wendt patents. U. S. Patent No. 6,633,811; U. S.
Patent No. 3,980,041; and U. S. Patent No. 2,711,153. Cf.
Goodyear Tire & Rubber Co. v. Ray-O-Vac Co., 321 U. S.
275, 280 (1944) (Black, J., dissenting) (“[S]omeone, some-
where, sometime, made th[is] discovery [but] I cannot
agree that this patentee is that discoverer”).
  The Board agreed to reexamine claim 17, as well as
claims 10 and 14. The Board recognized that Garmin had
not expressly challenged claim 10 and claim 14 on the
same obviousness ground. But, believing that “claim 17
depends on claim 14 which depends on claim 10,” the
Board reasoned that Garmin had “implicitly” challenged
6        CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                     Opinion of the Court

claims 10 and 14 on the basis of the same prior inventions,
and it consequently decided to review all three claims
together. App. to Pet. for Cert. 188a.
   After proceedings before the Board, it concluded that
claims 10, 14, and 17 of the Cuozzo Patent were obvious in
light of the earlier patents to which Garmin had referred.
The Board explained that the Aumayer patent “makes use
of a GPS receiver to determine . . . the applicable speed
limit at that location for display,” the Evans patent “de-
scribes a colored plate for indicating the speed limit,” and
the Wendt patent “describes us[ing] a rotatable pointer for
indicating the applicable speed limit.” Id., at 146a–147a.
Anyone, the Board reasoned, who is “not an automaton”—
anyone with “ordinary skill” and “ordinary creativity”—
could have taken the automated approach suggested by
the Aumayer patent and applied it to the manually ad-
justable signals described in the Evans and Wendt pa-
tents. Id., at 147a. The Board also concluded that Cuoz-
zo’s proposed amendments would not cure this defect, id.,
at 164a–166a, and it consequently denied Cuozzo’s motion
to amend its claims. Ultimately, it ordered claims 10, 14,
and 17 of the Cuozzo Patent canceled, id., at 166a.
   Cuozzo appealed to the United States Court of Appeals
for the Federal Circuit. Cuozzo argued that the Patent
Office improperly instituted inter partes review, at least in
respect to claims 10 and 14, because the agency found that
Garmin had only implicitly challenged those two claims on
the basis of the Aumayer, Evans, and Wendt patents,
while the statute required petitions to set forth the
grounds for challenge “with particularity.” §312(a)(3).
Cuozzo also argued that the Board, when construing the
claims, improperly used the interpretive standard set
forth in the Patent Office’s regulation (i.e., it gave those
claims their “broadest reasonable construction,” 37 CFR
§42.100(b)), when it should have applied the standard that
courts normally use when judging a patent’s validity (i.e.,
                  Cite as: 579 U. S. ____ (2016)            7

                      Opinion of the Court

it should have given those claims their “ordinary meaning
. . . as understood by a person of skill in the art,” Phillips
v. AWH Corp., 415 F. 3d 1303, 1314 (CA Fed. 2005)
(en banc)).
    A divided panel of the Court of Appeals rejected both
arguments. First, the panel majority pointed out that 35
U. S. C. §314(d) made the decision to institute inter partes
review “nonappealable.” In re Cuozzo Speed Technologies,
LLC, 793 F. 3d 1268, 1273 (CA Fed. 2015) (internal quota-
tion marks omitted). Second, the panel majority affirmed
the application of the broadest reasonable construction
standard on the ground (among others) that the regulation
was a reasonable, and hence lawful, exercise of the Patent
Office’s statutorily granted rulemaking authority. Id., at
1278–1279; see §314(a)(4). By a vote of 6 to 5, the Court of
Appeals denied Cuozzo’s petition for rehearing en banc.
In re Cuozzo Speed Technologies, LLC, 793 F. 3d 1297,
1298 (CA Fed. 2015).
    We granted Cuozzo’s petition for certiorari to review
these two questions.
                            II
  Like the Court of Appeals, we believe that Cuozzo’s
contention that the Patent Office unlawfully initiated its
agency review is not appealable. For one thing, that is
what §314(d) says. It states that the “determination by
the [Patent Office] whether to institute an inter partes
review under this section shall be final and nonappeala-
ble.” (Emphasis added.)
  For another, the legal dispute at issue is an ordinary
dispute about the application of certain relevant patent
statutes concerning the Patent Office’s decision to insti-
tute inter partes review. Cuozzo points to a related statu-
tory section, §312, which says that petitions must be
pleaded “with particularity.” Those words, in its view,
mean that the petition should have specifically said that
8        CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                     Opinion of the Court

claims 10 and 14 are also obvious in light of this same
prior art. Garmin’s petition, the Government replies, need
not have mentioned claims 10 and 14 separately, for
claims 10, 14, and 17 are all logically linked; the claims
“rise and fall together,” and a petition need not simply
repeat the same argument expressly when it is so obviously
implied. See 793 F. 3d, at 1281. In our view, the “No
Appeal” provision’s language must, at the least, forbid an
appeal that attacks a “determination . . . whether to insti-
tute” review by raising this kind of legal question and
little more. §314(d).
   Moreover, a contrary holding would undercut one im-
portant congressional objective, namely, giving the Patent
Office significant power to revisit and revise earlier patent
grants. See H. R. Rep., at 45, 48 (explaining that the
statute seeks to “improve patent quality and restore confi-
dence in the presumption of validity that comes with
issued patents”); 157 Cong. Rec. 9778 (2011) (remarks of
Rep. Goodlatte) (noting that inter partes review “screen[s]
out bad patents while bolstering valid ones”). We doubt
that Congress would have granted the Patent Office this
authority, including, for example, the ability to continue
proceedings even after the original petitioner settles and
drops out, §317(a), if it had thought that the agency’s final
decision could be unwound under some minor statutory
technicality related to its preliminary decision to institute
inter partes review.
   Further, the existence of similar provisions in this, and
related, patent statutes reinforces our conclusion. See
§319 (limiting appellate review to the “final written deci-
sion”); §312(c) (2006 ed.) (repealed) (the “determination”
that a petition for inter partes reexamination “raise[s]” a
“substantial new question of patentability” is “final and
non-appealable”); see also §303(c) (2012 ed.); In re Hiniker
Co., 150 F. 3d 1362, 1367 (CA Fed. 1998) (“Section 303 . . .
is directed toward the [Patent Office’s] authority to insti-
                 Cite as: 579 U. S. ____ (2016)            9

                     Opinion of the Court

tute a reexamination, and there is no provision granting
us direct review of that decision”).
   The dissent, like the panel dissent in the Court of Ap-
peals, would limit the scope of the “No Appeal” provision
to interlocutory appeals, leaving a court free to review the
initial decision to institute review in the context of the
agency’s final decision. Post, at 1, 5 (ALITO, J., concurring
in part and dissenting in part); 793 F. 3d, at 1291 (New-
man, J., dissenting). We cannot accept this interpretation.
It reads into the provision a limitation (to interlocutory
decisions) that the language nowhere mentions and that is
unnecessary. The Administrative Procedure Act already
limits review to final agency decisions. 5 U. S. C. §704.
The Patent Office’s decision to initiate inter partes review
is “preliminary,” not “final.” Ibid. And the agency’s deci-
sion to deny a petition is a matter committed to the Patent
Office’s discretion. See §701(a)(2); 35 U. S. C. §314(a) (no
mandate to institute review); see also post, at 9, and n. 6.
So, read as limited to such preliminary and discretionary
decisions, the “No Appeal” provision would seem superflu-
ous. The dissent also suggests that its approach is a
“familiar practice,” consistent with other areas of law.
Post, at 8. But the kind of initial determination at issue
here—that there is a “reasonable likelihood” that the
claims are unpatentable on the grounds asserted—is akin
to decisions which, in other contexts, we have held to be
unreviewable. See Kaley v. United States, 571 U. S. ___,
___ (2014) (slip op., at 8) (“The grand jury gets to say—
without any review, oversight, or second-guessing—
whether probable cause exists to think that a person
committed a crime”).
   We recognize the “strong presumption” in favor of judi-
cial review that we apply when we interpret statutes,
including statutes that may limit or preclude review.
Mach Mining, LLC v. EEOC, 575 U. S. ___, ___ (2015) (slip
op., at 4) (internal quotation marks omitted). This pre-
10       CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                      Opinion of the Court

sumption, however, may be overcome by “ ‘clear and con-
vincing’ ” indications, drawn from “specific language,”
“specific legislative history,” and “inferences of intent
drawn from the statutory scheme as a whole,” that Con-
gress intended to bar review. Block v. Community Nutri-
tion Institute, 467 U. S. 340, 349–350 (1984). That stand-
ard is met here. The dissent disagrees, and it points to
Lindahl v. Office of Personnel Management, 470 U. S. 768
(1985), to support its view that, in light of this presump-
tion, §314(d) should be read to permit judicial review of
any issue bearing on the Patent Office’s preliminary deci-
sion to institute inter partes review. See post, at 4–5.
Lindahl is a case about the judicial review of disability
determinations for federal employees. We explained that
a statute directing the Office of Personnel Management to
“ ‘determine questions of disability,’ ” and making those
decisions “ ‘final,’ ” “ ‘conclusive,’ ” and “ ‘not subject to
review,’ ” barred a court from revisiting the “factual un-
derpinnings of . . . disability determinations”—though it
permitted courts to consider claims alleging, for example,
that the Office of Personnel Management “ ‘substantial[ly]
depart[ed] from important procedural rights.’ ” 470 U. S.,
at 771, 791. Thus, Lindahl’s interpretation of that statute
preserved the agency’s primacy over its core statutory
function in accord with Congress’ intent. Our interpreta-
tion of the “No Appeal” provision here has the same effect.
Congress has told the Patent Office to determine whether
inter partes review should proceed, and it has made the
agency’s decision “final” and “nonappealable.” §314(d).
Our conclusion that courts may not revisit this initial
determination gives effect to this statutory command.
Moreover, Lindahl’s conclusion was consistent with prior
judicial practice in respect to those factual agency deter-
minations, and legislative history “strongly suggest[ed]”
that Congress intended to preserve this prior practice. Id.,
at 780. These features, as explained above, also support
                 Cite as: 579 U. S. ____ (2016)           11

                     Opinion of the Court

our interpretation: The text of the “No Appeal” provision,
along with its place in the overall statutory scheme, its
role alongside the Administrative Procedure Act, the prior
interpretation of similar patent statutes, and Congress’
purpose in crafting inter partes review, all point in favor
of precluding review of the Patent Office’s institution
decisions.
   Nevertheless, in light of §314(d)’s own text and the
presumption favoring review, we emphasize that our
interpretation applies where the grounds for attacking the
decision to institute inter partes review consist of ques-
tions that are closely tied to the application and interpre-
tation of statutes related to the Patent Office’s decision to
initiate inter partes review. See §314(d) (barring appeals
of “determinations . . . to initiate an inter partes review
under this section” (emphasis added)). This means that we
need not, and do not, decide the precise effect of §314(d) on
appeals that implicate constitutional questions, that de-
pend on other less closely related statutes, or that present
other questions of interpretation that reach, in terms of
scope and impact, well beyond “this section.” Cf. Johnson
v. Robison, 415 U. S. 361, 367 (1974) (statute precluding
review of “any question of law or fact under any law ad-
ministered by the Veterans’ Administration” does not bar
review of constitutional challenges (emphasis deleted and
internal quotation marks omitted)); Traynor v. Turnage,
485 U. S. 535, 544–545 (1988) (that same statute does not
bar review of decisions made under different statutes
enacted at other times). Thus, contrary to the dissent’s
suggestion, we do not categorically preclude review of a
final decision where a petition fails to give “sufficient
notice” such that there is a due process problem with the
entire proceeding, nor does our interpretation enable the
agency to act outside its statutory limits by, for example,
canceling a patent claim for “indefiniteness under §112” in
inter partes review. Post, at 10–13. Such “shenanigans”
12       CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                      Opinion of the Court

may be properly reviewable in the context of §319 and
under the Administrative Procedure Act, which enables
reviewing courts to “set aside agency action” that is “con-
trary to constitutional right,” “in excess of statutory juris-
diction,” or “arbitrary [and] capricious.” Compare post, at
13, with 5 U. S. C. §§706(2)(A)–(D).
  By contrast, where a patent holder merely challenges
the Patent Office’s “determin[ation] that the information
presented in the petition . . . shows that there is a reason-
able likelihood” of success “with respect to at least 1 of the
claims challenged,” §314(a), or where a patent holder
grounds its claim in a statute closely related to that deci-
sion to institute inter partes review, §314(d) bars judicial
review. In this case, Cuozzo’s claim that Garmin’s petition
was not pleaded “with particularity” under §312 is little
more than a challenge to the Patent Office’s conclusion,
under §314(a), that the “information presented in the
petition” warranted review. Cf. United States v. Williams,
504 U. S. 36, 54 (1992) (“A complaint about the quality or
adequacy of the evidence can always be recast as a com-
plaint that the . . . presentation was ‘incomplete’ or ‘mis-
leading’ ”). We therefore conclude that §314(d) bars Cuoz-
zo’s efforts to attack the Patent Office’s determination to
institute inter partes review in this case.
                              III
  Cuozzo further argues that the Patent Office lacked the
legal authority to issue its regulation requiring the agency,
when conducting an inter partes review, to give a
patent claim “its broadest reasonable construction in light
of the specification of the patent in which it appears.” 37
CFR §42.100(b). Instead, Cuozzo contends that the Patent
Office should, like the courts, give claims their “ordinary
meaning . . . as understood by a person of skill in the art.”
Phillips, 415 F. 3d, at 1314.
  The statute, however, contains a provision that grants
                  Cite as: 579 U. S. ____ (2016)           13

                      Opinion of the Court

the Patent Office authority to issue “regulations . . . estab-
lishing and governing inter partes review under this chap-
ter.” 35 U. S. C. §316(a)(4). The Court of Appeals held
that this statute gives the Patent Office the legal author-
ity to issue its broadest reasonable construction regulation.
We agree.
                               A
   We interpret Congress’ grant of rulemaking authority in
light of our decision in Chevron U. S. A. Inc., 467 U. S.
837. Where a statute is clear, the agency must follow the
statute. Id., at 842–843. But where a statute leaves a
“gap” or is “ambigu[ous],” we typically interpret it as
granting the agency leeway to enact rules that are reason-
able in light of the text, nature, and purpose of the statute.
Mead Corp., 533 U. S., at 229; Chevron U. S. A. Inc., su-
pra, at 843. The statute contains such a gap: No statutory
provision unambiguously directs the agency to use one
standard or the other. And the statute “express[ly] . . .
authoriz[es] [the Patent Office] to engage in the process of
rulemaking” to address that gap. Mead Corp., supra, at
229. Indeed, the statute allows the Patent Office to issue
rules “governing inter partes review,” §316(a)(4), and the
broadest reasonable construction regulation is a rule that
governs inter partes review.
   Both the dissenting judges in the Court of Appeals and
Cuozzo believe that other ordinary tools of statutory inter-
pretation, INS v. Cardoza-Fonseca, 480 U. S. 421, 432,
and n. 12 (1987), lead to a different conclusion. The dis-
senters, for example, point to cases in which the Circuit
interpreted a grant of rulemaking authority in a different
statute, §2(b)(2)(A), as limited to procedural rules. See,
e.g., Cooper Technologies Co. v. Dudas, 536 F. 3d 1330,
1335 (CA Fed. 2008). These cases, however, as we just
said, interpret a different statute. That statute does not
clearly contain the Circuit’s claimed limitation, nor is its
14       CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                      Opinion of the Court

language the same as that of §316(a)(4). Section 2(b)(2)(A)
grants the Patent Office authority to issue “regulations”
“which . . . shall govern . . . proceedings in the Office”
(emphasis added), but the statute before us, §316(a)(4),
does not refer to “proceedings”—it refers more broadly to
regulations “establishing and governing inter partes re-
view.” The Circuit’s prior interpretation of §2(b)(2)(A)
cannot magically render unambiguous the different lan-
guage in the different statute before us.
  Cuozzo and its supporting amici believe we will reach a
different conclusion if we carefully examine the purpose of
inter partes review. That purpose, in their view, is to
modify the previous reexamination procedures and to
replace them with a “ ‘trial, adjudicatory in nature.’ ” Brief
for Petitioner 26 (quoting Google Inc. v. Jongerius Pano-
ramic Techs., LLC, IPR 2013–00191, Paper No. 50, p. 4
(PTAB, Feb. 13, 2014))). They point out that, under the
statute, an opposing party can trigger inter partes review.
Parties can engage in “discovery of relevant evidence,”
including “deposition[s], . . . affidavits or declarations” as
well as anything “otherwise necessary in the interest of
justice.” §316(a)(5). Parties may present “factual evidence
and expert opinions” to support their arguments.
§316(a)(8). The challenger bears the burden of proving
unpatentability. §318(e). And, after oral argument before
a panel of three of the Board’s administrative patent
judges, it issues a final written decision. §§6, 316(a)(10),
318. Perhaps most importantly, a decision to cancel a
patent normally has the same effect as a district court’s
determination of a patent’s invalidity.
  In light of these adjudicatory characteristics, which
make these agency proceedings similar to court proceed-
ings, Congress, in Cuozzo’s view, must have designed inter
partes review as a “surrogate for court proceedings.” Brief
for Petitioner 28. Cuozzo points to various sources of
legislative history in support of its argument. See H. R.
                  Cite as: 579 U. S. ____ (2016)           15

                      Opinion of the Court

Rep., at 48 (Inter partes review is a “quick and cost effec-
tive alternativ[e] to litigation”); id., at 46–47 (“The Act
converts inter partes reexamination from an examinational
to an adjudicative proceeding”); see also S. Rep. No.
110–259, p. 20 (2008) (Inter partes review is “a quick,
inexpensive, and reliable alternative to district court
litigation”); 157 Cong. Rec. 3429–3430 (2011) (remarks of
Sen. Kyl) (“Among the reforms that are expected to expe-
dite these proceedings [is] the shift from an examinational
to an adjudicative model”). And, if Congress intended to
create a “surrogate” for court proceedings, why would
Congress not also have intended the agency to use the
claim construction standard that district courts apply
(namely, the ordinary meaning standard), rather than the
claim construction standard that patent examiners apply
(namely, the broadest reasonable construction standard)?
   The problem with Cuozzo’s argument, however, is that,
in other significant respects, inter partes review is less
like a judicial proceeding and more like a specialized
agency proceeding. Parties that initiate the proceeding
need not have a concrete stake in the outcome; indeed,
they may lack constitutional standing. See §311(a); cf.
Consumer Watchdog v. Wisconsin Alumni Research Foun-
dation, 753 F. 3d 1258, 1261–1262 (CA Fed. 2014). As
explained above, challengers need not remain in the pro-
ceeding; rather, the Patent Office may continue to conduct
an inter partes review even after the adverse party has
settled. §317(a). Moreover, as is the case here, the Patent
Office may intervene in a later judicial proceeding to
defend its decision—even if the private challengers drop
out. And the burden of proof in inter partes review is
different than in the district courts: In inter partes review,
the challenger (or the Patent Office) must establish un-
patentability “by a preponderance of the evidence”; in
district court, a challenger must prove invalidity by “clear
and convincing evidence.” Compare §316(e) with Microsoft
16       CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                     Opinion of the Court

Corp. v. i4i Ltd. Partnership, 564 U. S. 91, 95 (2011).
   Most importantly, these features, as well as inter partes
review’s predecessors, indicate that the purpose of the
proceeding is not quite the same as the purpose of district
court litigation. The proceeding involves what used to be
called a reexamination (and, as noted above, a cousin of
inter partes review, ex parte reexamination, 35 U. S. C.
§302 et seq., still bears that name). The name and accom-
panying procedures suggest that the proceeding offers a
second look at an earlier administrative grant of a patent.
Although Congress changed the name from “reexamina-
tion” to “review,” nothing convinces us that, in doing so,
Congress wanted to change its basic purposes, namely, to
reexamine an earlier agency decision. Thus, in addition to
helping resolve concrete patent-related disputes among
parties, inter partes review helps protect the public’s
“paramount interest in seeing that patent monopolies . . .
are kept within their legitimate scope.” Precision Instru-
ment Mfg. Co. v. Automotive Maintenance Machinery Co.,
324 U. S. 806, 816 (1945); see H. R. Rep., at 39–40 (Inter
partes review is an “efficient system for challenging pa-
tents that should not have issued”).
   Finally, neither the statutory language, its purpose, or
its history suggest that Congress considered what stand-
ard the agency should apply when reviewing a patent
claim in inter partes review. Cuozzo contends that
§301(d), explaining that the Patent Office should “deter-
mine the proper meaning of a patent claim,” reinforces its
conclusion that the ordinary meaning standard should
apply. But viewed against a background of language and
practices indicating that Congress designed a hybrid
proceeding, §301(d)’s reference to the “proper meaning” of
a claim is ambiguous. It leaves open the question of which
claim construction standard is “proper.”
   The upshot is, whether we look at statutory language
alone, or that language in context of the statute’s purpose,
                 Cite as: 579 U. S. ____ (2016)           17

                     Opinion of the Court

we find an express delegation of rulemaking authority, a
“gap” that rules might fill, and “ambiguity” in respect to
the boundaries of that gap. Mead Corp., 533 U. S., at 229;
see Chevron U. S. A. Inc., 467 U. S., at 843. We conse-
quently turn to the question whether the Patent Office’s
regulation is a reasonable exercise of its rulemaking
authority.
                              B
  We conclude that the regulation represents a reasonable
exercise of the rulemaking authority that Congress dele-
gated to the Patent Office. For one thing, construing a
patent claim according to its broadest reasonable con-
struction helps to protect the public. A reasonable, yet
unlawfully broad claim might discourage the use of the
invention by a member of the public. Because an exam-
iner’s (or reexaminer’s) use of the broadest reasonable con-
struction standard increases the possibility that the exam-
iner will find the claim too broad (and deny it), use of that
standard encourages the applicant to draft narrowly. This
helps ensure precision while avoiding overly broad claims,
and thereby helps prevent a patent from tying up too
much knowledge, while helping members of the public
draw useful information from the disclosed invention and
better understand the lawful limits of the claim. See
§112(a); Nautilus, Inc. v. Biosig Instruments, Inc., 572
U. S. ___, ___ (2014) (slip op., at 10); see also In re Yama-
moto, 740 F. 2d 1569, 1571 (CA Fed. 1984).
  For another, past practice supports the Patent Office’s
regulation. See 77 Fed. Reg. 48697 (2012). The Patent
Office has used this standard for more than 100 years.
793 F. 3d, at 1276. It has applied that standard in pro-
ceedings, which, as here, resemble district court litigation.
See Bamberger v. Cheruvu, 55 USPQ 2d 1523, 1527 (BPAI
1998) (broadest reasonable construction standard applies
in interference proceedings); Brief for Generic Pharmaceu-
18       CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                     Opinion of the Court

tical Association et al. as Amici Curiae 7–16 (describing
similarities between interference proceedings and adjudi-
catory aspects of inter partes review); see also In re
Yamamoto, supra, at 1571 (broadest reasonable construc-
tion standard applies in reexamination). It also applies
that standard in proceedings that may be consolidated
with a concurrent inter partes review. See 77 Fed. Reg.
48697–48698.
   Cuozzo makes two arguments in response. First, Cuoz-
zo says that there is a critical difference between the
Patent Office’s initial examination of an application to
determine if a patent should issue, and this proceeding, in
which the agency reviews an already-issued patent. In an
initial examination of an application for a patent the
examiner gives the claim its broadest reasonable construc-
tion. But if the patent examiner rejects the claim, then, as
described above, Part I–A, supra, the applicant has a right
to amend and resubmit the claim. And the examiner and
applicant may repeat this process at least once more. This
system—broad construction with a chance to amend—both
protects the public from overly broad claims and gives the
applicant a fair chance to draft a precise claim that will
qualify for patent protection. In inter partes review,
however, the broadest reasonable construction standard
may help protect certain public interests, but there is no
absolute right to amend any challenged patent claims.
This, Cuozzo says, is unfair to the patent holder.
   The process however, is not as unfair as Cuozzo sug-
gests. The patent holder may, at least once in the process,
make a motion to do just what he would do in the exami-
nation process, namely, amend or narrow the claim.
§316(d) (2012 ed.). This opportunity to amend, together
with the fact that the original application process may
have presented several additional opportunities to amend
the patent, means that use of the broadest reasonable
construction standard is, as a general matter, not unfair to
                 Cite as: 579 U. S. ____ (2016)          19

                     Opinion of the Court

the patent holder in any obvious way.
   Cuozzo adds that, as of June 30, 2015, only 5 out of 86
motions to amend have been granted. Brief for Petitioner
30; see Tr. of Oral Arg. 30 (noting that a sixth motion had
been granted by the time of oral argument in this case).
But these numbers may reflect the fact that no amend-
ment could save the inventions at issue, i.e., that the
patent should have never issued at all.
   To the extent Cuozzo’s statistical argument takes aim at
the manner in which the Patent Office has exercised its
authority, that question is not before us. Indeed, in this
particular case, the agency determined that Cuozzo’s
proposed amendment “enlarge[d],” rather than narrowed,
the challenged claims. App. to Pet. for Cert. 165a–166a;
see §316(d)(3). Cuozzo does not contend that the decision
not to allow its amendment is “arbitrary” or “capricious,”
or “otherwise [un]lawful.” 5 U. S. C. §706(2)(a).
   Second, Cuozzo says that the use of the broadest rea-
sonable construction standard in inter partes review,
together with use of an ordinary meaning standard in
district court, may produce inconsistent results and cause
added confusion. A district court may find a patent claim
to be valid, and the agency may later cancel that claim in
its own review. We recognize that that is so. This possi-
bility, however, has long been present in our patent sys-
tem, which provides different tracks—one in the Patent
Office and one in the courts—for the review and adjudica-
tion of patent claims. As we have explained above, inter
partes review imposes a different burden of proof on the
challenger. These different evidentiary burdens mean
that the possibility of inconsistent results is inherent to
Congress’ regulatory design. Cf. One Lot Emerald Cut
Stones v. United States, 409 U. S. 232, 235–238 (1972) ( per
curiam).
   Moreover, the Patent Office uses the broadest reasona-
ble construction standard in other proceedings, including
20       CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                     Opinion of the Court

interference proceedings (described above), which may
implicate patents that are later reviewed in district court.
The statute gives the Patent Office the power to consoli-
date these other proceedings with inter partes review. To
try to create uniformity of standards would consequently
prove difficult. And we cannot find unreasonable the
Patent Office’s decision to prefer a degree of inconsistency
in the standards used between the courts and the agency,
rather than among agency proceedings. See 77 Fed. Reg.
48697–48698.
   Finally, Cuozzo and its supporting amici offer various
policy arguments in favor of the ordinary meaning stand-
ard. The Patent Office is legally free to accept or reject
such policy arguments on the basis of its own reasoned
analysis. Having concluded that the Patent Office’s regu-
lation, selecting the broadest reasonable construction
standard, is reasonable in light of the rationales described
above, we do not decide whether there is a better alterna-
tive as a policy matter. That is a question that Congress
left to the particular expertise of the Patent Office.
                        *     *    *
   For the reasons set forth above, we affirm the judgment
of the Court of Appeals for the Federal Circuit.

                                            It is so ordered.
           Cite as: 579 U. S. ____ (2016)     21

               Opinion
          Appendix      of the of
                   to opinion  Court
                                  the Court

                   APPENDIX

  SPEED LIMIT INDICATOR AND METHOD FOR 

DISPLAYING SPEED AND THE RELEVANT SPEED 

                   LIMIT





                       Figure 1 


                   *      *       * 





                       Figure 4
22       CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                     Opinion
                Appendix      of the of
                         to opinion  Court
                                        the Court


                         *     *      *

    DESCRIPTION OF THE CURRENT EMBODIMENT
   “In FIG. 1, a new and improved speed limit indicator
and method for displaying speed and the relevant speed
limit 10 . . . is illustrated . . . . More particularly, the
speed limit indicator and method for displaying speed and
the relevant speed limit 10 has a speedometer 12 mounted
on a dashboard 26. [The] [s]peedometer 12 has a back-
plate 14 made of plastic, speed denoting markings 16
painted on [that] backplate 14, a colored display 18 made
of a red plastic filter, and a plastic needle 20 rotably
mounted in the center of [the] backplate 14. A [GPS]
receiver 22 is positioned adjacent to the speedometer 12.
Other gauges 24 typically present on a dashboard 26 are
shown.
        .            .            .           .           .
   “[I]n FIG. 4, a new and improved speed limit indicator
and method for displaying speed and the relevant speed
limit 10 . . . is illustrated . . . . More particularly, the
speed limit indicator and method for displaying speed and
the relevant speed limit 10 has a backplate 14, colored
display 18, housing 28, and axle 30.
        .            .            .           .           .
   “I claim:
        .            .            .           .           .
   “10. A speed limit indicator comprising:
      “a [GPS] receiver;
      “a display controller connected to said [GPS] receiver,
wherein said display controller adjusts a colored display in
response to signals from said [GPS] receiver to continu-
ously update the delineation of which speed readings are
in violation of the speed limit at a vehicle’s present loca-
tion; and
                 Cite as: 579 U. S. ____ (2016)          23

                     Opinion
                Appendix      of the of
                         to opinion  Court
                                        the Court

    “a speedometer integrally attached to said colored
display.
      .            .            .             .          .
  “14. The speed limit indicator as defined in claim 10,
wherein said colored display is a colored filter.
      .            .            .             .          .
  “17. The speed limit indicator as defined in claim 14,
wherein said display controller rotates said colored filter
independently of said speedometer to continuously update
the delineation of which speed readings are in violation of
the speed limit at a vehicles present location.” Cuozzo
Patent.
                 Cite as: 579 U. S. ____ (2016)            1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 15–446
                         _________________


CUOZZO SPEED TECHNOLOGIES, LLC, PETITIONER
v. MICHELLE K. LEE, UNDER SECRETARY OF COM-
 MERCE FOR INTELLECTUAL PROPERTY AND DIR-
    ECTOR, PATENT AND TRADEMARK OFFICE
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FEDERAL CIRCUIT
                        [June 20, 2016]

   JUSTICE THOMAS, concurring.
   The Court invokes Chevron U. S. A. Inc. v. Natural
Resources Defense Council, Inc., 467 U. S. 837 (1984), and
United States v. Mead Corp., 533 U. S. 218 (2001), to
resolve one of the questions presented in this case. See
ante, at 2, 13–20. But today’s decision does not rest on
Chevron’s fiction that ambiguity in a statutory term is
best construed as an implicit delegation of power to an
administrative agency to determine the bounds of the law.
In an appropriate case, this Court should reconsider that
fiction of Chevron and its progeny. See Michigan v. EPA,
576 U. S. ___, ___ (2015) (THOMAS, J., concurring) (slip op.,
at 2) (“Chevron deference raises serious separation-of-
powers questions”); see also Department of Transportation
v. Association of American Railroads, 575 U. S. ___, ___
(2015) (THOMAS, J., concurring in judgment) (slip op., at 4)
(“[T]he discretion inherent in executive power does not
comprehend the discretion to formulate generally applica-
ble rules of private conduct”); Perez v. Mortgage Bankers
Assn., 575 U. S. ___, ___–___ (2015) (THOMAS, J., concur-
ring in judgment) (slip op., at 8–9) (“Those who ratified the
Constitution knew that legal texts would often contain
ambiguities. . . . The judicial power was understood to
2        CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                    THOMAS, J., concurring

include the power to resolve these ambiguities over time”);
Cass, Is Chevron’s Game Worth the Candle? Burning
Interpretation at Both Ends, in Liberty’s Nemesis 57–69
(D. Reuter & J. Yoo eds. 2016).
  The Court avoids those constitutional concerns today
because the provision of the America Invents Act at issue
contains an express and clear conferral of authority to the
Patent Office to promulgate rules governing its own pro-
ceedings. See 35 U. S. C. §316(a)(4); ante, at 13. And by
asking whether the Patent Office’s preferred rule is rea-
sonable, ante, at 17–20, the Court effectively asks whether
the rulemaking was “arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law,” in
conformity with the Administrative Procedure Act, 5
U. S. C. §706(2)(A). I therefore join the Court’s opinion in
full.
                      Cite as: 579 U. S. ____ (2016)                      1

           ALITO, J., concurring in part
                           Opinion       and,dissenting
                                    of ALITO J.         in part

SUPREME COURT OF THE UNITED STATES
                               _________________

                                No. 15–446
                               _________________


CUOZZO SPEED TECHNOLOGIES, LLC, PETITIONER
v. MICHELLE K. LEE, UNDER SECRETARY OF COM-
 MERCE FOR INTELLECTUAL PROPERTY AND DIR-
    ECTOR, PATENT AND TRADEMARK OFFICE
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FEDERAL CIRCUIT
                             [June 20, 2016]

   JUSTICE ALITO, with whom JUSTICE SOTOMAYOR joins,
concurring in part and dissenting in part.
   Congress has given the Patent and Trademark Office
considerable authority to review and cancel issued patent
claims. At the same time, Congress has cabined that
power by imposing significant conditions on the Patent
Office’s institution of patent review proceedings. Unlike
the Court, I do not think that Congress intended to shield
the Patent Office’s compliance—or noncompliance—with
these limits from all judicial scrutiny. Rather, consistent
with the strong presumption favoring judicial review,
Congress required only that judicial review, including of
issues bearing on the institution of patent review proceed-
ings, be channeled through an appeal from the agency’s
final decision. I respectfully dissent from the Court’s
contrary holding.1
                             I
  In the Leahy-Smith America Invents Act (AIA), 35
U. S. C. §100 et seq., Congress created three new mecha-
——————
  1 I agree with the Court that the Patent Office permissibly applies a

“broadest reasonable construction” standard to construe patent claims
in inter partes review, and I therefore join Parts I and III of its opinion.
2          CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                          Opinion of ALITO, J.

nisms for Patent Office review of issued patent claims—
inter partes review, post-grant review, and covered busi-
ness method patent review (CBM review). This case
involves the first of these proceedings, inter partes review.
   Under inter partes review, anyone may file a petition
challenging the patentability of an issued patent claim at
almost any time. §§311(a), (c). The grounds for challenge
are limited to the patentability of the claim under §102
(which requires patent claims to be novel) and §103 (which
requires patent claims to be nonobvious). §311(b).
   The statute imposes other restrictions as well. A peti-
tion for inter partes review “may be considered only if ” the
petition satisfies certain requirements, including (as rele-
vant here) that the petition “identif[y], in writing and with
particularity, each claim challenged, the grounds on which
the challenge to each claim is based, and the evidence that
supports the grounds for the challenge to each claim.”
§312(a)(3). Additionally, “inter partes review may not be
instituted” if the party challenging the patent previously
filed a civil action challenging the patent’s validity or was
sued for infringing the patent more than a year before
seeking inter partes review. §§315(a)(1), (b). Finally, the
Patent Office may not institute inter partes review “unless
the Director [of the Patent Office] determines that the
information presented in the [challenger’s] petition . . .
and any response [by the patent owner] shows that there
is a reasonable likelihood that the petitioner would prevail
with respect to at least 1 of the claims challenged in the
petition.” §314(a).2
   The statute provides that “[t]he determination by the
——————
  2 The Director of the Patent Office has delegated his authority to

institute inter partes review to the Patent Trial and Appeal Board
(Board), which also conducts and decides the inter partes review. See
37 CFR §§42.4(a), 42.108 (2015); 35 U. S. C. §§316(c), 318(a). I there-
fore use the term “Patent Office” to refer to the Director, the Board, and
the Patent Office generally, as the case may be.
                  Cite as: 579 U. S. ____ (2016)               3

        ALITO, J., concurring in part
                        Opinion       and,dissenting
                                 of ALITO J.         in part

Director whether to institute an inter partes review under
this section shall be final and nonappealable.” §314(d). If
inter partes review is instituted, the Patent Office con-
ducts a trial that culminates in a “final written decision”
on the patentability of the challenged claims. §318(a).
Any patent owner or challenger that is “dissatisfied” with
that decision may appeal to the Federal Circuit. §319.
                              II
   In this case, the Patent Office instituted inter partes
review of claims 10 and 14 of Cuozzo’s patent based on
prior art that the challenger’s petition did not cite with
respect to those claims. After trial, the Patent Office
issued a final written decision holding those claims un-
patentable, and Cuozzo appealed that decision to the
Federal Circuit. In its appeal, Cuozzo argued (among
other things) that the Patent Office had violated the re-
quirement that a petition for inter partes review “may be
considered only if ” the petition identifies “the grounds on
which the challenge to each claim is based, and the evi-
dence that supports the grounds for the challenge,” “with
particularity.” §312(a)(3).
   The Federal Circuit held that it could not entertain this
argument because §314(d) provides that the Patent Of-
fice’s decision to institute an inter partes review is “final
and nonappealable.” See In re Cuozzo Speed Technolo-
gies, LLC, 793 F. 3d 1268, 1273 (2015). This Court now
affirms.
   I disagree. We have long recognized that “Congress
rarely intends to prevent courts from enforcing its direc-
tives to federal agencies. For that reason, this Court
applies a ‘strong presumption’ favoring judicial review of
administrative action.” Mach Mining, LLC v. EEOC, 575
U. S. ___, ___ (2015) (slip op., at 4) (quoting Bowen v.
Michigan Academy of Family Physicians, 476 U. S. 667,
670 (1986)). While the “presumption is rebuttable,” “the
4          CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                          Opinion of ALITO, J.

agency bears a ‘heavy burden’ in attempting to show that
Congress ‘prohibit[ed] all judicial review’ of the agency’s
compliance with a legislative mandate.” Mach Mining,
supra, at ___–___ (slip op., at 4–5) (quoting Dunlop v.
Bachowski, 421 U. S. 560, 567 (1975)). If a provision can
reasonably be read to permit judicial review, it should be.
  Our decision in Lindahl v. Office of Personnel Manage-
ment, 470 U. S. 768 (1985), illustrates the power of this
presumption. The statute at issue there provided that
agency “ ‘decisions . . . concerning [questions of disability
and dependency] are final and conclusive and are not
subject to review.’ ” Id., at 771. The Federal Circuit con-
cluded that the statute cut off all judicial review of such
decisions, stating that “ ‘[i]t is difficult to conceive of a
more clear-cut statement of congressional intent to pre-
clude review than one in which the concept of finality is
thrice repeated in a single sentence.’ ” Id., at 779. We
reversed. We acknowledged that the statute “plausibly
c[ould] be read as imposing an absolute bar to judicial
review,” but we concluded that “it also quite naturally
c[ould] be read as precluding review only of . . . factual
determinations” underlying the agency’s decision, while
permitting review of legal questions. Ibid. In light of the
presumption of reviewability, we adopted the latter read-
ing. We observed that “when Congress intends to bar
judicial review altogether, it typically employs language
far more unambiguous and comprehensive,” giving as an
example a statute that made an agency decision “ ‘final
and conclusive for all purposes and with respect to all
questions of law or fact’ ” and “ ‘not subject to review by
another official of the United States or by a court by man-
damus or otherwise.’ ” Id., at 779–780, and n. 13.3
——————
  3 The Court tries to recast Lindahl as a decision about “agenc[y] pri-

macy” by focusing on its recognition that factual questions were unre-
viewable under the relevant statute (no one disputed that) and treating
                      Cite as: 579 U. S. ____ (2016)                     5

           ALITO, J., concurring in part
                           Opinion       and,dissenting
                                    of ALITO J.         in part

   This is a far easier case than Lindahl. There is no
question that the statute now before us can naturally—
perhaps most naturally—be read to permit judicial review
of issues bearing on the Patent Office’s institution of inter
partes review. Section 314(d) reads: “The determination
by the Director whether to institute an inter partes review
under this section shall be final and nonappealable.”
Unlike the statutes we addressed in Lindahl (including
the one we found to permit review), §314(d) does not say
that an institution decision is “not subject to review.”
Instead, it makes the institution decision “nonappealable.”
This is fairly interpreted to bar only an appeal from the in-
stitution decision itself, while allowing review of institution-
related issues in an appeal from the Patent Office’s
final written decision at the end of the proceeding. See
§319. Our cases have used the term “nonappealable” in
just this way—to refer to matters that are not immediately
or independently appealable, but which are subject to
review at a later point.4 Thus, while the decision to insti-
tute inter partes review is “final and nonappealable” in the
sense that a court cannot stop the proceeding from going
forward,5 the question whether it was lawful to institute
——————
the case’s holding that legal questions were reviewable as an after-
thought. Ante, at 10. The review that Lindahl permitted—to correct “a
substantial departure from important procedural rights, a misconstruc-
tion of the governing legislation, or some like error going to the heart of
the administrative determination,” 470 U. S., at 791 (internal quotation
marks omitted)—is quite similar to the review I envision of Patent
Office decisions to institute inter partes review, as the discussion that
follows makes clear.
   4 See Mohawk Industries, Inc. v. Carpenter, 558 U. S. 100, 105, n. 1,

109 (2009) (agreeing with decisions holding that attorney-client privi-
lege rulings are “nonappealable” because “postjudgment appeals
generally suffice to protect the rights of litigants”); Coopers & Lybrand
v. Livesay, 437 U. S. 463, 469, 472, n. 17 (1978) (describing an order
denying class certification as “nonappealable” but noting that it “is
subject to effective review after final judgment”).
   5 Like the Court, I do not have occasion to address whether in ex-
6        CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                       Opinion of ALITO, J.

review will not escape judicial scrutiny. This approach is
consistent with the normal rule that a party may chal-
lenge earlier agency rulings that are themselves “not
directly reviewable” when seeking review of a final, ap-
pealable decision. 5 U. S. C. §704. And it strikes a sensi-
ble balance: The Patent Office may proceed unimpeded
with the inter partes review process (which must normally
be completed within one year, see 35 U. S. C. §316(a)(11)),
but it will be held to account for its compliance with the
law at the end of the day.
   In rejecting this commonsense interpretation, the Court
gives short shrift to the presumption in favor of judicial
review. Its primary reason for disregarding the presump-
tion reduces to an assertion—devoid of any textual analy-
sis—that surely §314(d) must bar review of legal questions
related to institution decisions. Ante, at 7–8. As I
have explained, the statute’s text does not require that
conclusion.
   Moving (further) away from the statutory text, the
Court next objects that allowing judicial review “would
undercut one important congressional objective, namely,
giving the Patent Office significant power to revisit and
revise earlier patent grants.” Ante, at 8. I am not sure
that the Court appreciates how remarkable this assertion
is. It would give us cause to do away with judicial review
whenever we think that review makes it harder for an
agency to carry out important work. In any event, the
majority’s logic is flawed. Judicial review enforces the
limits that Congress has imposed on the agency’s power.
It thus serves to buttress, not “undercut,” Congress’s
objectives. By asserting otherwise, the majority loses
sight of the principle that “no legislation pursues its pur-
poses at all costs.” Rodriguez v. United States, 480 U. S.
—————— 

traordinary cases a patent owner might seek mandamus to stop an

inter partes review before the proceeding concludes. 

                   Cite as: 579 U. S. ____ (2016)               7

         ALITO, J., concurring in part
                         Opinion       and,dissenting
                                  of ALITO J.         in part

522, 525–526 (1987) (per curiam). “Every statute pur-
poses, not only to achieve certain ends, but also to achieve
them by particular means—and there is often a consider-
able legislative battle over what those means ought to be.
The withholding of agency authority is as significant as
the granting of it, and we have no right to play favorites
between the two.” Director, Office of Workers’ Compensa-
tion Programs v. Newport News Shipbuilding & Dry Dock
Co., 514 U. S. 122, 136 (1995). The inter partes review
statute is no exception. It empowers the Patent Office to
clean up bad patents, but it expressly forbids the Patent
Office to institute inter partes review—or even consider
petitions for inter partes review—unless certain conditions
are satisfied. Nothing in the statute suggests that Con-
gress wanted to improve patent quality at the cost of
fidelity to the law.
    The Court also observes that the inter partes review
appeal provision, §319, “limit[s] appellate review to the
‘final written decision.’ ” Ante, at 8. The majority reads
too much into this provision. Section 319 provides simply
that “[a] party dissatisfied with the final written decision
. . . may appeal the decision.” The statute does not restrict
the issues that may be raised in such an appeal. As the
Patent Office once explained (before having a change of
heart), the “plain language of the statutory text” recognizes
a “right of judicial review . . . for any party ‘dissatisfied’
by the [Patent Office’s] ultimate ‘written [decision],’ ” and
“[n]othing in the statutory scheme limits the reasons that
a party might be so ‘dissatisfied.’ ” Memorandum of Law
in Support of Defendant’s Motion to Dismiss in Versata
Development Group, Inc. v. Rea, Civ. Action No. 1:13cv328
(ED Va., May 16, 2013), p. 16. A party may be dissatisfied
with a final written decision in an inter partes review
because the Patent Office lacked authority to institute the
proceeding in the first place, or because the Office commit-
ted some other error in the lead-up to its final decision.
8        CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                      Opinion of ALITO, J.

Neither §314(d) nor §319 prevents a party from pressing
such issues on an appeal from the final decision. This is
familiar practice under 28 U. S. C. §1291, which similarly
limits appeals to “final decisions of the district courts” but
allows appellants to challenge earlier rulings as part of
those appeals. See Quackenbush v. Allstate Ins. Co., 517
U. S. 706, 712 (1996) (“The general rule is that a party is
entitled to a single appeal, to be deferred until final judg-
ment has been entered, in which claims of district court
error at any stage in the litigation may be ventilated”
(internal quotation marks omitted)); 15A C. Wright, A.
Miller, & E. Cooper, Federal Practice and Procedure
§3905.1, pp. 250, 252 (2d ed. 1992) (noting “the general
rule that an appeal from final judgment . . . permits re-
view of all rulings that led up to the judgment” and ob-
serving that “[t]he variety of orders open to review on
subsequent appeal from a final judgment is enormous”).
And, as noted above, judicial review of “final agency ac-
tion” likewise encompasses earlier rulings that are “not
directly reviewable.” 5 U. S. C. §704; see supra, at 6.
   The Court next contends that my interpretation renders
35 U. S. C. §314(d) “superfluous.” Ante, at 9. Reading the
statute to defer review of institution decisions is “unneces-
sary,” the Court says, because the “Administrative Proce-
dure Act already limits review to final agency decisions”
and a “decision to initiate inter partes review is ‘prelimi-
nary,’ not ‘final.’ ” Ibid. But Congress reasonably may
have thought that the matter needed clarifying, given that
§314(d) itself calls such a decision “final” (albeit in a dif-
ferent sense, see supra, at 5–6). Language is not superflu-
ous when it “remove[s] any doubt” about a point that
might otherwise be unclear. Ali v. Federal Bureau of
Prisons, 552 U. S. 214, 226 (2008). More important, my
reading prevents an appeal from a decision not to institute
inter partes review, which is plainly final agency action
and so—absent §314(d)—might otherwise trigger immedi-
                     Cite as: 579 U. S. ____ (2016)                    9

          ALITO, J., concurring in part
                          Opinion       and,dissenting
                                   of ALITO J.         in part

ate review. The Court asserts that this too is unnecessary
because, in its view, a decision to deny inter partes review
is “committed to agency discretion by law” and so unre-
viewable under normal principles of administrative law. 5
U. S. C. §701(a)(2); see ante, at 9. I agree that one can
infer from the statutory scheme that the Patent Office has
discretion to deny inter partes review even if a challenger
satisfies the threshold requirements for review. But the
law does not say so directly and Congress may not have
thought the point self-evident. Again, 35 U. S. C. §314(d)
plays a clarifying role. This gives the provision plenty of
work to do. There is no need to read it more broadly.6
                            III

                             A

   None of this is to say that courts must—or should—
throw out an inter partes review decision whenever there
is some technical deficiency in the challenger’s petition or
in the Patent Office’s institution decision. Although
§314(d) does not preclude review of issues bearing on
institution, normal limits on judicial review still apply.
For example, errors that do not cause a patent owner
prejudice may not warrant relief. See 5 U. S. C. §706
(“[D]ue account shall be taken of the rule of prejudicial
error”). Some errors may also be superseded by later
——————
  6 It is true that my interpretation leaves no apparent avenue (short of

mandamus, at least) for judicial review of decisions not to institute
inter partes review. This demonstrates that the presumption of re-
viewability has its limits. Nor is it surprising that Congress would
design such a scheme. A patent challenger does not have nearly as
much to lose from an erroneous denial of inter partes review as a
patent owner stands to lose from an erroneous grant of inter partes
review. Although such a challenger loses some of the advantages of
inter partes review (such as a more favorable claim construction stand-
ard and a lower burden of proof), it remains free to challenge the
patent’s validity in litigation. A patent owner, on the other hand, risks
the destruction of a valuable property right.
10         CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                          Opinion of ALITO, J.

developments. Most notably, once the Patent Office issues
its final written decision, the probabilistic question
whether a challenger is “reasonabl[y] likel[y]” to prevail on
the merits, 35 U. S. C. §314(a), will be subsumed by the
ultimate question whether the challenger should in fact
prevail.7 And while I have no occasion here to decide the
matter, it may be that courts owe some degree of deference
to the Patent Office’s application of the statutory prereq-
uisites to inter partes review.
   I would leave these considerations for the Court of
Appeals to address in the first instance. But I must con-
fess doubts that Cuozzo could ultimately prevail. As noted
above, Cuozzo argues that the Patent Office improperly
granted inter partes review of claims 10 and 14 on
grounds not asserted in the petition for inter partes re-
view, in violation of the statutory requirement that a
petition must state the grounds for challenge “with partic-
ularity.” §312(a)(3). The problem for Cuozzo is that claim
17—which the petition properly challenged—incorporates
all of the elements of claims 10 and 14. Accordingly, an
assertion that claim 17 is unpatentable in light of certain
prior art is necessarily an assertion that claims 10 and 14
are unpatentable as well. Assuming that Cuozzo must
show prejudice from the error it alleges, it is hard to see
how Cuozzo could do so here.

——————
  7 The Court recognizes that such issues are unreviewable even absent
a statute like §314(d), comparing the Patent Office’s “reasonable
likelihood” determination to an indicting grand jury’s finding of proba-
ble cause. See ante, at 9. But it draws the wrong analogy for this case.
Cuozzo’s complaint is that the petition for inter partes review did not
articulate its challenge to certain patent claims with adequate particu-
larity. This is more akin to an argument that an indictment did not
sufficiently allege an offense and provide notice of the charges against
the defendant, which is reviewable after trial and judgment. See, e.g.,
United States v. Carll, 105 U. S. 611, 612–613 (1882) (overturning a
conviction based on the insufficiency of the indictment).
                  Cite as: 579 U. S. ____ (2016)               11

        ALITO, J., concurring in part
                        Opinion       and,dissenting
                                 of ALITO J.         in part

                              B
   But any perceived weakness in the merits of Cuozzo’s
appeal does not mean that such issues are unworthy of
judicial review. Section 312(a)(3)’s particularity require-
ment is designed, at least in part, to ensure that a patent
owner has sufficient notice of the challenge against which
it must defend. Once inter partes review is instituted, the
patent owner’s response—its opening brief, essentially—is
filed as an opposition to the challenger’s petition. See
§316(a)(8); 37 CFR §42.120. Thus, if a petition fails to
state its challenge with particularity—or if the Patent
Office institutes review on claims or grounds not raised in
the petition—the patent owner is forced to shoot into the
dark. The potential for unfairness is obvious.
   Other problems arise if the Patent Office fails to enforce
the prohibitions against instituting inter partes review at
the behest of challengers that have already sued to invali-
date the patent or that were sued for infringement more
than a year before seeking inter partes review. 35 U. S. C.
§§315(a)(1), (b). Allowing such a challenge exposes the
patent owner to the burden of multiplicative proceed-
ings—including discovery in both forums, see §316(a)(5)—
while permitting the challenger to exploit inter partes
review’s lower standard of proof and more favorable claim
construction standard. Congress understandably thought
that the Patent Office’s power should not be wielded in
this way. Yet, according to the Court, Congress made
courts powerless to correct such abuses.
   Even more striking are the consequences that today’s
decision portends for the AIA’s other patent review mech-
anisms, post-grant review and CBM review, see supra, at
1–2, which are subject to a “no appeal” provision virtually
identical to §314(d). See §324(e) (“The determination by
the Director whether to institute a post-grant review
under this section shall be final and nonappealable”); see
AIA §18(a)(1), 125 Stat. 329, note following 35 U. S. C.
12         CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                          Opinion of ALITO, J.

§321, p. 1442 (CBM review generally “shall be regarded
as, and shall employ the standards and procedures of, a
post-grant review”). Post-grant review and CBM review
allow for much broader review than inter partes review.
While inter partes review is limited to assessing patent-
ability under §102 and §103, in post-grant review and CBM
review, patent claims can also be scrutinized (and can-
celed) on any invalidity ground that may be raised as a
defense to infringement, including such grounds as ineli-
gible subject matter under §101, indefiniteness under
§112, and improper enlargement of reissued claims under
§251. See §321(b); §§282(b)(2), (3). But this broader re-
view comes with its own strict limits. A petition for post-
grant review must be filed within nine months after a
patent is granted. §321(c). And while CBM review is not
subject to this time limit, Congress imposed a subject-
matter restriction: The Patent Office “may institute a
[CBM review] proceeding only for a patent that is a cov-
ered business method patent,” which Congress defined to
cover certain patents with claims relating to “a financial
product or service.” AIA §§18(a)(1)(E), (d)(1), at 1442; see
§18(a)(1)(A), ibid.8
  Congress thus crafted a three-tiered framework for
Patent Office review of issued patents: broad post-grant
review in a patent’s infancy, followed by narrower inter
partes review thereafter, with a limited exception for
broad review of older covered business method patents.
Today’s decision threatens to undermine that carefully
designed scheme. Suppose that the Patent Office instituted
post-grant review on a petition filed 12 months (or even
12 years) after a patent was issued, and then invalidated a
patent claim as indefinite under §112—a ground available
——————
   8 Additionally, a challenger may file a petition for CBM review only if

it has been sued for or charged with infringement of the patent. AIA
§18(a)(1)(B), at 1442.
                   Cite as: 579 U. S. ____ (2016)               13

         ALITO, J., concurring in part
                         Opinion       and,dissenting
                                  of ALITO J.         in part

in post-grant review but not in inter partes review. This
would grossly exceed the Patent Office’s authority and
would be manifestly prejudicial to the patent owner. Can
Congress really have intended to shield such shenanigans
from judicial scrutiny? The Court answers with a non
sequitur: Of course the Patent Office cannot cancel a
patent under §112 “in inter partes review.” Ante, at 11.
The Court seems to think that we could overturn the
Patent Office’s decision to institute “post-grant review”
based on an untimely petition and declare that the agency
has really instituted only “inter partes review.” But how
is that possible under today’s opinion? After all, the peti-
tion’s timeliness, no less than the particularity of its alle-
gations, is “closely tied to the application and interpreta-
tion of statutes related to the Patent Office’s decision to
initiate . . . review,” and the Court says that such ques-
tions are unreviewable. Ibid.; see §321(c); §312(a)(3).
   To take things a step further, suppose that the Patent
Office purported to forgive the post-grant review petition’s
tardiness by declaring the challenged patent a “covered
business method patent,” even though the patent has
nothing to do with financial products or services (it claims,
say, a new kind of tempered glass). Again, this involves
the application of statutes related to the Patent Office’s
institution decision. See AIA §18(a)(1)(E), at 1442 (Patent
Office “may institute a [CBM review] proceeding only for a
patent that is a covered business method patent”). So is
this specious determination immune from judicial scrutiny
under the Court’s reasoning?
   If judicial review of these issues is unavailable, then
nothing would prevent the Patent Office from effectively
collapsing Congress’s three-tiered review structure and
subjecting all patents to broad post-grant review at all
times. Congress cannot have intended that.
   I take the Court at its word that today’s opinion will not
permit the Patent Office “to act outside its statutory lim-
14       CUOZZO SPEED TECHNOLOGIES, LLC v. LEE

                     Opinion of ALITO, J.

its” in these ways. Ante, at 11. But how to get there from
the Court’s reasoning—and how to determine which “stat-
utory limits” we should enforce and which we should not—
remains a mystery. I would avoid the suspense and hold
that 35 U. S. C. §314(d) does not bar judicial review of the
Patent Office’s compliance with any of the limits Congress
imposed on the institution of patent review proceedings.
That includes the statutory limit, §312(a)(3), that Cuozzo
alleges was violated here.
                         *     *    *
  In enacting the AIA, Congress entrusted the Patent
Office with a leading role in combating the detrimental
effect that bad patents can have on innovation. But Con-
gress did not give the agency unbridled authority. The
principles I have set forth afford the Patent Office plenty
of latitude to carry out its charge, while ensuring that the
Office’s actions—no less than the patents it reviews—stay
within the bounds of the law.
  I would vacate the Federal Circuit’s judgment and
remand for that court to consider whether the Patent
Office exceeded its authority to institute inter partes
review with respect to claims 10 and 14 of Cuozzo’s patent.
With respect to claim 17, I agree with the Court that the
judgment below must be affirmed. See n. 1, supra; Part
III, ante.